Title: To George Washington from Philip John Schuyler, 20 April 1782
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Albany April 20th 1782
                        
                        On the 19th I was honored with Your Excellency’s favor of the 15th Instant, I shall with great pleasure
                            execute the business you request, assoon as Mr Duer returns from Rhynbeck, which I learn will be in a few days.
                        I have examined Bettys who was taken Charged with a letter supposed for Sir Henry Clinton, his information
                            is, "That he left St Johns on the 15th ult:—that Generals Haldimand, Bedsill and Clark where there when he left it; that
                            General Haldimand deliver’d him the letter which was found on him, and charged him with a verbal message to Sir Henry
                            Clinton purporting, that the former Intended to penetrate the Country thro Vermont, and hoped with the assistance of the
                            Vermontese to burn albany and wished Sir Henry to make a diversion in his favor by moving up Hudsons river about the tenth
                            of August."
                        Whatever may be the Intention of the Enemy, such a communicate to a character like the Informant appears to
                            me utterly Improbable, he adds "that timber has been collected at St Johns to construct batteaux with, that an hundred and
                            fifty new ones were to be built, that about 120 are now those repairable, that all the Shipping were ordered to be repaired" I have It thro another channel that a
                            Small quantity of timber is collected at Sorrel for building Batteaus, and that some boards are brought to St Johns to
                            repair damaged boats, this is the more probable account, as Bettys number would be Sufficient to convey twelve thousand
                            men with 60 days provision across lake Champlain, and the Enemy cannot surely have in contemplation an operation that
                            would require half that force; he Continues "that he does not know the military force in canada, but computes as follows,
                            at St Johns and dependencies the 33d Regiment and Rogers Rangers together about 650—at Chamble two Companies, at montreal
                            3 Companies, at Carleton Island of Sir John Johnstons Regiment about 400, of ditto at La Salle the one Company, at Trois
                            Rivier a Regiment, at Sorrel two Companies, and about twelve hundred men at Quebec and the environs—that the provincial
                            corps are included In the above, that no Indians are kept at St Johns, that St Leger had not above fourty with him when
                            at Ticonderoga last fall, That Canadiens are employed as Carpenters Batteaumen &c., but none Inlisted as Soldiers;
                            That about two hundred Carpenters and axmen have been employed since October last in procuring ship
                            timber on the banks of Lake Champlain, which is to be sent to Quebec; and probably from thence to Europe" They have for
                            three years past carryed on that business by a company of merchants; "That a constant Intercourse has prevailed between
                            Governor Haldimand & Governor Chetten since the fall before last, That he has been employed in carrying letters
                            between them, that a diversity of opinion prevails amongst the british officer respecting Vermont, some asserting that
                            they are earnestly engaged in the british Interest, whilst others declare their Negociation tends only to demure, and that Chettendon acts probably under your Excellency’s direction to answer your purposes, and
                            prevent them from disturbing your operations in other quarters" to this he has added the names of several who harbour
                            emissaries from Canada, and communicate Intelligence, but as his Information is given in the hopes of a pardon, altho not
                            the least kind of promise has been made him, great allowances must be made, Indeed I am persuaded he blends much faleshood
                            with some truth.
                        I have sent for a person lately from Canada who I am informed is Intelligent, whatever he communicates worthy
                            your attention shall be transmitted.
                        Mrs Schuyler Joins me in our best wishes, and Intreaties for the honor of a visit from you & your
                            lady, the season will soon be agreable, the Conveyance Easy and several of the vessels on the river Commodious, I am Dear
                            Sir with the most perfect regard & Esteem Your Excellency’s affectionate Hume Servt
                        
                            Ph: Schuyler
                        
                    